Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
The Amendment filed 12/16/21 has been entered. Claims 18, 22, and 23 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/16/21.

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive with respect to Orrs lack of teaching premixing. New sections of Orr have been used to teach other added limitations. 
Applicant asserts that Orr does not teach premixing.
Examiner asserts that Orr teaches both air and fuel passing though pipelines 94 and 82.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB819256 to Orr (Orr).
Regarding claim 18, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly downstream of 86 and 104); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one input is placed into 86 to make it unidirectional); a pilot fan (96, Figure 20) providing air only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional); and a controller (92, Figure 2) for controlling operation of said pilot fan, a mixing tube (94 and 82, Figure 2); wherein the fuel from the fuel supply and the air from the pilot fan mix in the mixing tube (shown in Figure 2); wherein said mixing tube provides the resulting air fuel mixture directly to the pilot assembly (shown in Figure 2); wherein said pilot fan is selectively deactivated when said blower and burner assembly are operating (Page 3, lines 95-102).
Regarding claim 23, the structure of claim 23 is taught in claim 18 above and wherein said fuel supply and said pilot fan are configured via integrated valves to isolate the fuel and air flows from the combustion chamber such that increased combustion chamber pressure due to variations in boiler input or downstream conditions cannot create reverse flow (valves 104 and 86 or 90 achieve this function through closing).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB819256 to Orr (Orr) in view of U.S. Patent 4925093 to Moore (Moore).
Regarding claim 22, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot block with a pilot tube and ignition means (assembly downstream of 94); a fuel supply providing fuel through a fuel valve assembly (86 and/or 90 are valves) to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one input is placed into 86 to make it unidirectional); an air valve assembly comprising a pilot fan (96, Figure 20) providing air through an air funnel (301 in annotated Figure below) and an air valve (104) the resultant air stream exiting the air valve in a unidirectional fashion (shown in the figures); a mixing tube section (82, Figure 2); a fitting configured to connect the fuel valve assembly, air valve assembly, and pressure switch assembly to the mixing tube section (fitting between 94 and 82); wherein the mixing tube is configured to connect the fitting with the pilot tube (shown in Figure 2); wherein the pilot tube extends through the boiler housing into the interior boiler chamber and the mixing tube connects to the pilot tube and ignition means external to the interior boiler chamber (shown in Figures 1 and 2); wherein said pilot fan is selectively deactivated when said blower and burner assembly are operating (Page 3, lines 95-102); and, 
Orr is silent on a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly.
Moore teaches a pressure switch assembly (48, Figure 3) for sensing when a fan (70, Figure 3) is providing air to the combustion assembly (42, Figure 3); and wherein said fuel supply (44, Figure 1) supplies said combustion assembly with fuel only when said pressure switch assembly senses that said fan is providing air to said combustion assembly (Col. 7 line 64 – Col. 8 line 19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Moore to provide a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly. Doing so would increase the safety of the operation since fuel is only released with sufficient combustion air is present for proper combustion. 
Regarding claim 23, the structure of claim 23 is taught in claim 18 above and wherein said fuel supply and said pilot fan are configured via integrated valves to isolate the fuel and air flows from the combustion chamber such that increased combustion chamber pressure due to variations in boiler input or downstream conditions cannot create reverse flow (valves 104 and 86 or 90 achieve this function through closing).


    PNG
    media_image1.png
    541
    480
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.